Irving H. Saypol, J.
Motion to increase plaintiff’s undertaking filed in support of a warrant of attachment is denied. Defendant fails to set forth any facts to show that the undertaking already filed will not be sufficient for its purpose. The mere conclusory statement that the attachment has caused damage to defendant’s business reputation does not justify such relief. That is much too abstract a premise upon which to claim additional security in the absence of supporting facts. The damages against which defendant is entitled to protection by the undertaking on an attachment, within the purview of section 907 of the Civil Practice Act, are those which materially and proximately result from the attachment (Plessner v. Continental Cas. Co., 82 N. Y. S. 2d 540, 544). Defendant makes no showing that the alleged damage claimed falls within that category.